Title: John Adams to Thomas Boylston Adams, 31 March 1797
From: Adams, John
To: Adams, Thomas Boylston


        
          
            My dear Son Thomas
            Philadelphia March 31. 1797—
          
          I am very much concerned, least you as well as your Brother, should think hard of me, for neglecting so long to write to you, but the multiplied Cares and engagements of Life added to indifferent health must plead my Excuse
          Mr: Murray is to take the place of your Brother, and Mr. Dandridge is to be his private Secretary, your brother will go to Lisbon, and you I hope will return to Philadelphia as soon as possible My desire is that you would take an office, attend the Courts, do business, and get the Character of a Man of business, All depends upon this in our Country— If a man is once suspected to be a man of Pleasure or an idle man, or an inattentive man he is Lost— I shall desire you to live, that is board & lodge with me, your Mother I Expect here by the latter End of April, and Congress are to meet by the middle of May, You may act as my Secretary, Sometimes, or Not as you please
          What is meant by the French Directory, I Know Not, But will discover if I Can, I shall miss your Letters and your Brothers which Contained more Satisfactory information than all the Other Letters from Europe—
          
          I will Keep the Peace with their High Mightinesses at Paris, if possible, but they Seem to be disposed to assume too much—
          I am my dear Son your affectionate / Father
          
            John Adams—
          
        
        
          You Say you want Exercise on Horesback, Come & live with me and we will ride out together
        
      